Title: To George Washington from Major General Benedict Arnold, 22 July 1778
From: Arnold, Benedict
To: Washington, George


          
            Dear General
            Philadelphia July 22d 1778
          
          I have the honor to Inclose to your Excellency Two Letters which I received last
            evening from Mrs Washington, who was well when the Express came from Virginia.
          There is no news here of any Importance, We have not heard from Count D’Estaing these
            Two days, when He wrote last his Pilots had Just returned from Sounding the Hook,
            & reported there was not water Sufficient to Carry over his Ships, He had then
            thoughts of going to Rhode Island, the French Minister has wrote him requesting his Stay
            at the Hook, the express is expected back every minute, I hope the Admiral  will Continue in his Station, and your Excellency soon have it in your
            power of bringing the British Army to Terms. I have the Honor to be with the most
            perfect respect & Esteem Your Excellencys most Obedt Hble Servt
          
            B. Arnold
          
        